United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 08-1122
                                  ___________

Ralph T. Wilmas, Jr.,                    *
                                         *
            Plaintiff,                   *
                                         *
Ricky Rollins; Alex A. Mason;            *
Cornelius Williams, Jr.; Henry French,   *
                                         *
            Appellants,                  *
                                         *
John Doe, on Behalf of Themselves and    *
All Others Similarly Situated,           *
                                         *
            Plaintiff,                   *   Appeal from the United States
                                         *   District Court for the
Alvin Dudley; Samuel Smith; Lonnie       *   Eastern District of Missouri.
Wolford,                                 *
                                         *   [UNPUBLISHED]
            Appellants,                  *
                                         *
      v.                                 *
                                         *
Matt Blunt, Governor of                  *
Missouri, Official and Individual        *
Capacity; Steve Long, Missouri Parole    *
Board Chairman, Official and             *
Individual Capacity; Wayne Crump,        *
Parole Board Member, Official and        *
Individual Capacity; Ansel Card,         *
Parole Board Member, Official and        *
Individual Capacity; Penny Hubbard,      *
Parole Board Member, Official and        *
Individual Capacity; Robert Robinson,    *
Parole Board Member, Official and      *
Individual Capacity; Reid Forrester,   *
Parole Board Member, Official and      *
Individual Capacity; All and Present   *
and Future Parole Board Chairmans and  *
Parole Board Members; Unknown          *
Avery, Institutional Parole Officer,   *
NECC, Official and Individual          *
Capacity; Unknown Helkey,              *
Institutional Parole Officer, NECC,    *
Official and Individual Capacity;      *
Unknown Weatherford, Institutional     *
Parole Officer, NECC, Official and     *
Individual Capacity; Unknown Woods,    *
Institutional Parole Officer, NECC,    *
Official and Individual Capacity; All  *
Present Statewide Institutional Parole *
Officers and All Statewide Future      *
Parole Officers, Official and Individual
                                       *
Capacity,                              *
                                       *
            Appellees,                 *
                                       *
Nathan Roper,                          *
                                       *
            Appellant.                 *
                                  ___________

                            Submitted: April 28, 2009
                               Filed: May 4, 2009
                                ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.



                                           -2-
      Missouri inmates Ricky Rollins, Alex Mason, Cornelius Williams, and Henry
French (plaintiffs) challenge the district court’s1 preservice dismissal of their 42
U.S.C. § 1983 action, while inmates Alvin Dudley, Samuel Smith, Lonnie Wolford,
and Nathan Roper challenge the court’s denial of their motions to intervene.

       After de novo review, see Cooper v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999)
(per curiam), we conclude that the federal constitutional challenges raised in
plaintiffs’ complaint fail. We affirm the preservice dismissal of the complaint, but we
modify it to be without prejudice as to the state-law claims, see Labickas v. Ark. State
Univ., 78 F.3d 333, 334-35 (8th Cir. 1996) (per curiam) (following dismissal of
federal claims, district court may dismiss state-law claims without prejudice). We also
conclude that the district court did not clearly abuse its discretion in denying the
intervention motions filed under Federal Rule of Civil Procedure 24(b). See South
Dakota ex rel. Barnett v. U.S. Dep’t of Interior, 317 F.3d 783, 787 (8th Cir. 2003)
(standard of review).

       Accordingly, the decision of the district court is affirmed as modified. See 8th
Cir. R. 47B.
                       ______________________________




      1
        The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                          -3-